Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 13, the prior art of record fails to show a communication device comprising: an RF transceiver including an RF signal terminal; a threaded coaxial antenna connector including an inner terminal and an outer terminal; a first RF terminal; a second RF terminal; an RF signal conduit including: a first structure coupling the first RF terminal to the inner terminal of the threaded coaxial antenna connector, and a second structure coupling the second RF terminal to the outer terminal of the threaded coaxial antenna connector; and an interface circuit configured to: set an SMA antenna interface mode by coupling the RF signal terminal of the RF transceiver to the first RF terminal and coupling the second RF terminal to a reference terminal, and set a ferrule antenna interface mode by coupling the RF signal terminal of the RF transceiver to the second RF terminal and electrically isolating the threaded coaxial antenna connector from the reference terminal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fried teaches a configurable communication system using stacked antennas with optional optical accessory module.
Gietema teaches a system and method of integrating and concealing antennas, antenna systems and communication subsystems.
Simmons teaches an antenna assembly for converged in-building network with adhesive backed distribution cable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH C. LE
Examiner
Art Unit 2646





/THANH C LE/Primary Examiner, Art Unit 2646